Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Office Action is in response to amendment filed on 01/14/2022.      
 	     			
				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 01/14/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17354250, filed on 06/22/2021.
Priority #			 Filling Data			 Country
PCT/CN2019/079395		03/24/2019			  CH

Response to Amendment
5.	The Amendment filed on 01/14/2022 has been received 1, 10, 13, 16, 19 and 20 have been amended. Claim 12 has been canceled. Claims 1-11, 13-20 are pending. 

6.					Response to Arguments
	Applicant’s arguments filed on 01/14/2022, pages 7-14 have been fully considered.
 

Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (Park et al. (US 20140023136)  and in view of GADDE et al. (US 20190306502)) does not teach the limitations of:
i) “performing a clipping operation which is part of the non -linear adaptive loop filtering operation based on the one or more first clipping parameters” in amended independent claim 1, since “The primary reference, Park, fails to teach the claimed feature, "performing a clipping operation which is part of the non-linear adaptive loop filtering operation based on the one or more first clipping parameters."
ii)    "deriving one or more first filtering parameters based on the at least one first filtering index." 
iii).  “wherein the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters"; and “GADDE fails to fill the deficiencies of Park as discussed above. Specifically, while the Office Action relies on GADDE regarding the claimed first filtering index and the claimed one or more first filtering parameters (see Pages 4 and 12 of the Office Action), GADDE is completely silent on the claimed clipping operation and the claimed first clipping parameters. Thus, GADDE fails to teach " deriving one or more first clipping parameters from a clipping parameter set based on the at least one first filtering index; the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video 
(remark, page 8-10). 
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination of  Park et al. (US 20140023136)  and in view of GADDE et al. (US 20190306502) and further in view of GALPIN et al. (EP 3297282) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
First, the combination of  Park, GADDE and  GALPIN discloses “performing a clipping operation which is part of the non -linear adaptive loop filtering operation based on the one or more first clipping parameters”. For example, Park teaches that in fig. 12. In fig. 12, step S1230, S1260 and S1280 teaches perform a non-linear adaptive loop filtering operation and clipping.  The ALF process and clipping together, for example, in S1280, can be interpreted as the non -linear adaptive loop filtering operation; and therefore, the clipping operation which is part of the non -linear adaptive loop filtering operation based on the one or more first clipping parameters, as also suggested in paragraph 0173, as: “  After the SAO process is performed, the encoding apparatus and the decoding apparatus may perform the ALF process and perform clipping on each ALF-applied pixel value (S1280). Here, each pixel value via clipping may be a final output value of the in-loop filtering process …”. 
Second, the combination of  Park, GADDE and  GALPIN discloses "deriving one or more first filtering parameters based on the at least one first filtering index.". GADDE, for example, discloses that in paragraph 0071, “up to 15 sets of ALF parameters could be signalled  the groups may be merged along group index value. For each merged group, a set of ALF coefficients is signaled” and 0088, as: “set of 16 fixed filters is assigned to each class. To indicate the usage of the fixed filter, a flag for each class is signaled and if required, the index of the chosen fixed filter”; based on the index, one or more first filtering parameters is derived.
Third, the combination of  Park, GADDE and  GALPIN discloses that “wherein the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters”. For example, GALPIN discloses that in Fig. 3, step 320, in which, the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters, as also suggested in Abstract, “a clipping bound may be different from the signal bound. For example, to derive the upper clipping bound, a reconstructed sample value corresponding to original sample value Y is estimated to be Y + ”y. Thus, for a candidate upper clipping bound x, the difference between the clipped value and the original value is calculated as min(Y + ”y, x) - Y.”; in which, the reconstructed sample value is the reference sample value and the original value is the current sample value and the one or more first clipping parameters are used to clip the differences between them. It is before applying the one or more first filtering parameters, as suggested in paragraph 0034, “the clipping operation (320) may be performed at different stages of the encoding or decoding process… to, the output of a deblocking filter, or the output of intra prediction”. 
Therefore, the combination of  Park, GADDE and  GALPIN discloses the  limitations of “performing a clipping operation which is part of the non -linear adaptive loop filtering operation 

2). The applicant argued that  the prior art (Park et al. (US 20140023136)  and in view of GADDE et al. (US 20190306502)) does not teach the limitation of ” the clipping parameter set is constructed further based on a clipping index” in claim 3.
Examiner’s response:
Examiner believe that the combination of  Park et al. (US 20140023136)  and in view of GADDE et al. (US 20190306502) and further in view of GALPIN et al. (EP 3297282) teaches the aforementioned limitation. 
For example, GADDE teaches that in paragraph 0071, “up to 15 sets of ALF parameters could be signalled … the groups may be merged along group index value. For each merged group, a set of ALF coefficients is signaled” and 0088, as: “set of 16 fixed filters is assigned to each class. To indicate the usage of the fixed filter, a flag for each class is signaled and if required, the index of the chosen fixed filter”; based on the index, one or more first filtering parameters is the clipping parameter set is constructed further since after the ground merged, an index is signalled and then the clipping parameter set is constructed.

3). The applicant argued that  the prior art (Park et al. (US 20140023136)  and in view of GADDE et al. (US 20190306502)) does not teach the limitation of ” for the clipping parameter 
Examiner’s response:
Examiner has updated search and believe the combination of Park et al. (US 20140023136)  and in view of GADDE et al. (US 20190306502) and further in view of GALPIN et al. (EP 3297282 and further in view of  Guo et al. (US 20180091812) teaches the limitation. For example, Guo teaches that in paragraph 0072-0076,  as: “bit depth may be used to generate the thresholds for filter decisions (as in Equations 5-10 above), and the clipping range values for filter operations…=P'*(1&lt;&lt;(BD_Y-8)) (Eq.  19.) the threshold X and clipping value P for a specific bit depth could be further reduced as the bit depth gets larger… different filter sets may be selected for different bit depths”.

It is noted that it is the combination of Park, GADDE, GALPIN and Guo teach the limitations, not a single reference. If single reference teaches, it is 102 rejection instead of 103 rejection.

4). The applicant believed that independent claims 16, 18 and 20 are allowable due to the similar reason as for independent claim 1.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of  Park, GADDE and  GALPIN discloses the  limitations of “performing a clipping operation which is part of the non -linear adaptive loop filtering operation based on the one or more first clipping parameters”, "deriving one or more first filtering parameters based on the at least one first filtering index." and 
5) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of  Park, GADDE and  GALPIN discloses the  limitations of “performing a clipping operation which is part of the non -linear adaptive loop filtering operation based on the one or more first clipping parameters”, "deriving one or more first filtering parameters based on the at least one first filtering index." and “wherein the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters" in amended independent claims. 


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
        

8.	Claims 1-5, 9-10, 13-17, 19-20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140023136)  and in view of GADDE et al. (US 20190306502) and further in view of GALPIN et al. (EP 3297282) .
 
	Regarding claim 1, Park teaches a method of processing video data (fig. 1), comprising: 
	determining, that a non-linear adaptive loop filtering operation is applied for a current video region of a video (fig. 12, step S1230, S1260, S1280, in which, Deblock filter/SAO/ALF is non-linear adaptive loop filtering operation);  
	deriving one or more first clipping parameters from a clipping parameter set based on the at least one first filtering index (paragraph 0156, … Here, clipping may denote a process of cutting a random value to a value within a specific range.  For example, a clipping operation may be represented by clip3(x, y, z).  Here, when z is smaller than x, clip3(x, y, z) may have x; when z is greater than y, clip3(x, y, z) may have y. Otherwise, clip3(x, y, z) may have z; in which, x, y. z are clipping parameter and 3 is index); 
	performing a clipping operation which is part of the non-linear adaptive loop filtering operation based on the one or more first clipping parameters (fig. 12. In fig. 12, step S1230, S1260 and S1280 teaches perform a non-linear adaptive loop filtering operation and clipping.  The ALF process and clipping together, for example, in S1280, can be interpreted as the non -linear adaptive loop filtering operation; and therefore, the clipping operation which is part of the non -linear adaptive loop filtering operation based on the one or more first clipping parameters, each pixel value via clipping may be a final output value of the in-loop filtering process …”); 
	and performing a conversion between the current video region and a bitstream of the video based on the non-linear adaptive loop filtering operation (fig. 12, step S1270-S1280; paragraph 0172-0173, … When the ALF is applied, the encoding apparatus and the decoding apparatus may perform the SAO process and not perform clipping (S1270)… after the SAO process is performed, the encoding apparatus and the decoding apparatus may perform the ALF process and perform clipping on each ALF-applied pixel value (S1280); the perform ALF process and clipping is interpreted as the non-linear adaptive loop filtering operation ); 
	wherein the clipping parameter set is constructed based on a bit-depth (suggested in paragraph 0157, … suppose that a bit number used to indicate each pixel in an input video, that is, a bit depth, is 8 bits.  Here, the encoding apparatus and the decoding apparatus may perform deblocking filtering and then perform clipping on each deblocking-filtered pixel value to a value within a 8-bit range). 
	It is noticed that Park does not disclose explicitly of deriving at least one first filtering index for the current video region and deriving one or more first filtering parameters based on the at least one first filtering index and wherein the current video region is a coding tree block.
	GADDE disclose of deriving at least one first filtering index for the current video region (as suggested in paragraph 0073,  … only an index to one of the sets of ALF parameters is signalled, and the stored ALF coefficients of the indicated set are simply inherited for the 
current picture);
 the groups may be merged along group index value. For each merged group, a set of ALF coefficients is signaled” and 0088, as: “set of 16 fixed filters is assigned to each class. To indicate the usage of the fixed filter, a flag for each class is signaled and if required, the index of the chosen fixed filter”; in which, the group is merged first and the index is signalled; based on the index, one or more first filtering parameters is derived for the group);
	wherein the current video region is a coding tree block (paragraph 0005, … a video slice (e.g., a video frame or a portion of a video frame) may be partitioned into video blocks, such as coding tree blocks and coding blocks).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology deriving at least one first filtering index for the current video region and deriving one or more first filtering parameters based on the at least one first filtering index and the current video region is a coding tree block as taught by GADDE as a modification to the method of Park for the benefit of that improving ALF coding performance with different classification methods and temporal prediction (paragraph 0006).
	It is noticed that the combination of Park and GADDE does not disclose explicitly of the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters.
	GALPIN discloses the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video  to, the output of a deblocking filter, or the output of intra prediction”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters as a modification to the method for the benefit of more effective clipping (Abstract).

	Regarding claim 16, Park teaches an  apparatus for processing video data (fig. 1) comprising a processor (fig. 1, component 110) and a non-transitory memory with instructions 
	determining, that a non-linear adaptive loop filtering operation is applied for a current video region of a video (fig. 12, step S1230, S1260, S1280, in which, Deblock filter/SAO/ALF is non-linear adaptive loop filtering operation);  
	deriving one or more first clipping parameters from a clipping parameter set based on the at least one first filtering index (paragraph 0156, … Here, clipping may denote a process of cutting a random value to a value within a specific range.  For example, a clipping operation may be represented by clip3(x, y, z).  Here, when z is smaller than x, clip3(x, y, z) may have x; when z is greater than y, clip3(x, y, z) may have y. Otherwise, clip3(x, y, z) may have z; in which, x, y. z are clipping parameter and 3 is index); 
	performing a clipping operation which is part of the non-linear adaptive loop filtering operation based on the one or more first clipping parameters (fig. 12. In fig. 12, step S1230, S1260 and S1280 teaches perform a non-linear adaptive loop filtering operation and clipping.  The ALF process and clipping together, for example, in S1280, can be interpreted as the non -linear adaptive loop filtering operation; and therefore, the clipping operation which is part of the non -linear adaptive loop filtering operation based on the one or more first clipping parameters, as also suggested in paragraph 0173, as: “  After the SAO process is performed, the encoding apparatus and the decoding apparatus may perform the ALF process and perform clipping on each ALF-applied pixel value (S1280). Here, each pixel value via clipping may be a final output value of the in-loop filtering process …”.); 
	and performing a conversion between the current video region and a bitstream of the video based on the non-linear adaptive loop filtering operation (fig. 12, step S1270-S1280; 
	wherein the clipping parameter set is constructed based on a bit-depth (suggested in paragraph 0157, … suppose that a bit number used to indicate each pixel in an input video, that is, a bit depth, is 8 bits.  Here, the encoding apparatus and the decoding apparatus may perform deblocking filtering and then perform clipping on each deblocking-filtered pixel value to a value within a 8-bit range). 
	It is noticed that Park does not disclose explicitly of deriving at least one first filtering index for the current video region and deriving one or more first filtering parameters based on the at least one first filtering index and wherein the current video region is a coding tree block.
	GADDE disclose of deriving at least one first filtering index for the current video region (as suggested in paragraph 0073,  … only an index to one of the sets of ALF parameters is signalled, and the stored ALF coefficients of the indicated set are simply inherited for the 
current picture);
	and deriving one or more first filtering parameters based on the at least one first filtering index (paragraph 0071, “up to 15 sets of ALF parameters could be signalled … the groups may be merged along group index value. For each merged group, a set of ALF coefficients is signaled” and 0088, as: “set of 16 fixed filters is assigned to each class. To indicate the usage of the fixed filter, a flag for each class is signaled and if required, the index of the chosen fixed 
	wherein the current video region is a coding tree block (paragraph 0005, … a video slice (e.g., a video frame or a portion of a video frame) may be partitioned into video blocks, such as coding tree blocks and coding blocks).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology deriving at least one first filtering index for the current video region and deriving one or more first filtering parameters based on the at least one first filtering index and wherein the current video region is a coding tree block as taught by GADDE as a modification to the apparatus of Park for the benefit of that improving ALF coding performance with different classification methods and temporal prediction (paragraph 0006).
	It is noticed that the combination of Park and GADDE does not disclose explicitly of the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters.
	GALPIN discloses the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters ( Fig. 3, step 320, in which, the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters, as also suggested in Abstract, “a clipping bound may be different from the signal bound. For  to, the output of a deblocking filter, or the output of intra prediction”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters as a modification to the apparatus for the benefit of more effective clipping (Abstract).

	Regarding claim 19, Park teaches a  non-transitory computer-readable storage medium storing instructions (fig. 1,  component 150 memory; paragraph 0045, …this does not indicate that each of the elements is implemented using separate hardware or separate software),  that cause a processor to: (fig. 1) to: 
	determining, that a non-linear adaptive loop filtering operation is applied for a current video region of a video (fig. 12, step S1230, S1260, S1280, in which, Deblock filter/SAO/ALF is non-linear adaptive loop filtering operation);  

	performing a clipping operation which is part of the non-linear adaptive loop filtering operation based on the one or more first clipping parameters (fig. 12. In fig. 12, step S1230, S1260 and S1280 teaches perform a non-linear adaptive loop filtering operation and clipping.  The ALF process and clipping together, for example, in S1280, can be interpreted as the non -linear adaptive loop filtering operation; and therefore, the clipping operation which is part of the non -linear adaptive loop filtering operation based on the one or more first clipping parameters, as also suggested in paragraph 0173, as: “  After the SAO process is performed, the encoding apparatus and the decoding apparatus may perform the ALF process and perform clipping on each ALF-applied pixel value (S1280). Here, each pixel value via clipping may be a final output value of the in-loop filtering process …”.); 
	and performing a conversion between the current video region and a bitstream of the video based on the non-linear adaptive loop filtering operation (fig. 12, step S1270-S1280; paragraph 0172-0173, … When the ALF is applied, the encoding apparatus and the decoding apparatus may perform the SAO process and not perform clipping (S1270)… after the SAO process is performed, the encoding apparatus and the decoding apparatus may perform the ALF process and perform clipping on each ALF-applied pixel value (S1280); the perform ALF process and clipping is interpreted as the non-linear adaptive loop filtering operation ); 

	It is noticed that Park does not disclose explicitly of deriving at least one first filtering index for the current video region and deriving one or more first filtering parameters based on the at least one first filtering index and wherein the current video region is a coding tree block.
	GADDE disclose of deriving at least one first filtering index for the current video region (as suggested in paragraph 0073,  … only an index to one of the sets of ALF parameters is signalled, and the stored ALF coefficients of the indicated set are simply inherited for the 
current picture);
	and deriving one or more first filtering parameters based on the at least one first filtering index (paragraph 0071, “up to 15 sets of ALF parameters could be signalled … the groups may be merged along group index value. For each merged group, a set of ALF coefficients is signaled” and 0088, as: “set of 16 fixed filters is assigned to each class. To indicate the usage of the fixed filter, a flag for each class is signaled and if required, the index of the chosen fixed filter”; in which, the group is merged first and the index is signalled; based on the index, one or more first filtering parameters is derived for the group);
	wherein the current video region is a coding tree block (paragraph 0005, … a video slice (e.g., a video frame or a portion of a video frame) may be partitioned into video blocks, such as coding tree blocks and coding blocks).

	It is noticed that the combination of Park and GADDE does not disclose explicitly of the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters.
	GALPIN discloses the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters ( Fig. 3, step 320, in which, the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters, as also suggested in Abstract, “a clipping bound may be different from the signal bound. For example, to derive the upper clipping bound, a reconstructed sample value corresponding to original sample value Y is estimated to be Y + ”y. Thus, for a candidate upper clipping bound x, the difference between the clipped value and the original value is calculated as min(Y + ”y, x) - Y.”; in which, the reconstructed sample value is the reference sample value and the original value is the current sample value and the one or more first clipping parameters are used to clip  to, the output of a deblocking filter, or the output of intra prediction”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters as a modification to the non-transitory computer-readable storage medium for the benefit of more effective clipping (Abstract).

	Regarding claim 20, Park teaches a  non-transitory computer-readable storage medium (fig. 1,  component 150 memory) storing a bitstream of a video which is generated by a method (fig. 12) performed by a video processing apparatus (fig. 1), wherein the method comprises: 
	determining, that a non-linear adaptive loop filtering operation is applied for a current video region of a video (fig. 12, step S1230, S1260, S1280, in which, Deblock filter/SAO/ALF is non-linear adaptive loop filtering operation);  
	deriving one or more first clipping parameters from a clipping parameter set based on the at least one first filtering index (paragraph 0156, … Here, clipping may denote a process of cutting a random value to a value within a specific range.  For example, a clipping operation may be represented by clip3(x, y, z).  Here, when z is smaller than x, clip3(x, y, z) may have x; when z is greater than y, clip3(x, y, z) may have y. Otherwise, clip3(x, y, z) may have z; in which, x, y. z are clipping parameter and 3 is index); 
each pixel value via clipping may be a final output value of the in-loop filtering process …”.); 
	and performing a conversion between the current video region and a bitstream of the video based on the non-linear adaptive loop filtering operation (fig. 12, step S1270-S1280; paragraph 0172-0173, … When the ALF is applied, the encoding apparatus and the decoding apparatus may perform the SAO process and not perform clipping (S1270)… after the SAO process is performed, the encoding apparatus and the decoding apparatus may perform the ALF process and perform clipping on each ALF-applied pixel value (S1280); the perform ALF process and clipping is interpreted as the non-linear adaptive loop filtering operation ); 
	wherein the clipping parameter set is constructed based on a bit-depth (suggested in paragraph 0157, … suppose that a bit number used to indicate each pixel in an input video, that is, a bit depth, is 8 bits.  Here, the encoding apparatus and the decoding apparatus may perform deblocking filtering and then perform clipping on each deblocking-filtered pixel value to a value within a 8-bit range). 

	GADDE disclose of deriving at least one first filtering index for the current video region (as suggested in paragraph 0073,  … only an index to one of the sets of ALF parameters is signalled, and the stored ALF coefficients of the indicated set are simply inherited for the 
current picture);
	and deriving one or more first filtering parameters based on the at least one first filtering index (paragraph 0071, “up to 15 sets of ALF parameters could be signalled … the groups may be merged along group index value. For each merged group, a set of ALF coefficients is signaled” and 0088, as: “set of 16 fixed filters is assigned to each class. To indicate the usage of the fixed filter, a flag for each class is signaled and if required, the index of the chosen fixed filter”; in which, the group is merged first and the index is signalled; based on the index, one or more first filtering parameters is derived for the group);
	wherein the current video region is a coding tree block (paragraph 0005, … a video slice (e.g., a video frame or a portion of a video frame) may be partitioned into video blocks, such as coding tree blocks and coding blocks).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology deriving at least one first filtering index for the current video region and deriving one or more first filtering parameters based on the at least one first filtering index and the current video region is a coding tree block as taught by GADDE as a modification to the non-transitory computer-readable storage medium of Park 
	It is noticed that the combination of Park and GADDE does not disclose explicitly of the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters.
	GALPIN discloses the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters ( Fig. 3, step 320, in which, the one or more first clipping parameters are used to clip the differences between reference sample values of a current sample value of the current video region and the current sample value before applying the one or more first filtering parameters, as also suggested in Abstract, “a clipping bound may be different from the signal bound. For example, to derive the upper clipping bound, a reconstructed sample value corresponding to original sample value Y is estimated to be Y + ”y. Thus, for a candidate upper clipping bound x, the difference between the clipped value and the original value is calculated as min(Y + ”y, x) - Y.”; in which, the reconstructed sample value is the reference sample value and the original value is the current sample value and the one or more first clipping parameters are used to clip the differences between them; It is before applying the one or more first filtering parameters, as suggested in paragraph 0034, “the clipping operation (320) may be performed at different stages of the encoding or decoding process… to, the output of a deblocking filter, or the output of intra prediction”).


	Regarding claim 2, the combination of Park, GADDE and GALPIN teaches the limitations of claim 1 as discussed above, In addition, GADDE further discloses that wherein a shifting operation is used for deriving clipping parameter values of the clipping parameter set (paragraph 0070, … avg_var=Clip_post((NUM_ENTRY-1), (Act.sub.b*ScaleFactor)&gt;&gt;shift)). 
	The motivation of combination is the same as in claim 1’s rejection.
	
	Regarding claim 3, the combination of Park, GADDE and GALPIN teaches the limitations of claim 1 as discussed above, In addition, GADDE further discloses that the clipping parameter set is constructed further based on a clipping index (paragraph 0071, “up to 15 sets of ALF parameters could be signalled … the groups may be merged along group index value. For each merged group, a set of ALF coefficients is signaled” and 0088, as: “set of 16 fixed filters is assigned to each class. To indicate the usage of the fixed filter, a flag for each class is signaled and if required, the index of the chosen fixed filter”; based on the index, one or more first filtering parameters is the clipping parameter set is constructed further since after the ground merged, an index is signalled and then the clipping parameter set is constructed).


	Regarding claim 4, the combination of Park, GADDE and GALPIN teaches the limitations of claim 3 as discussed above, In addition, GADDE further discloses that the clipping index is associated with a field in the bitstream (paragraph 0071, “up to 15 sets of ALF parameters could be signalled … the groups may be merged along group index value. For each merged group, a set of ALF coefficients is signaled” and 0088, as: “set of 16 fixed filters is assigned to each class. To indicate the usage of the fixed filter, a flag for each class is signaled and if required, the index of the chosen fixed filter”; in which, 0 the clipping index is associated with a field in the bitstream since it is encoded).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 5, the combination of Park, GADDE and GALPIN teaches the limitations of claim 3 as discussed above, In addition, GADDE further discloses that the clipping index is determined using a pre-defined rule (paragraph 0071, “up to 15 sets of ALF parameters could be signalled … the groups may be merged along group index value. For each merged group, a set of ALF coefficients is signaled” and 0088, as: “set of 16 fixed filters is assigned to each class. To indicate the usage of the fixed filter, a flag for each class is signaled and if required, the index of the chosen fixed filter”; in which, the clipping index is determined using a pre-defined rule). 
	The motivation of combination is the same as in claim 1’s rejection.
.

	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 10, the combination of Park, GADDE and GALPIN teaches the limitations of claim 9 as discussed above, In addition, GADDE further discloses that wherein the current video region is split into multiple M*M video region, and the multiple sample differences in different directions are derived for every M*M video sub-region, and wherein M is equal to 2 or 4, (paragraph 0026, … allowing refinement of ALF coefficients for each block wherein different units (used for class calculation, e.g., 2.times.2 sub-blocks in GALF) located in different blocks with the same class index may have different filters…; in which difference blocks have multiple sample differences in different directions).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 13, the combination of Park, GADDE and GALPIN teaches the limitations of claim 12 as discussed above, In addition, GADDE further discloses that the one or more first filtering parameters and the one or more first clipping parameters are derived based on a same adaptation parameter set identification (paragraph 0071, … up to 15 sets of ALF 
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 14, the combination of Park, GADDE and GALPIN teaches the limitations of claim 1 as discussed above, In addition, Park further discloses that wherein the conversion includes encoding the current video region into the bitstream (fig. 1 and fig. 10, step S1030).

	Regarding claim 15, the combination of Park, GADDE and GALPIN teaches the limitations of claim 1 as discussed above, In addition, Park further discloses that the conversion includes decoding the current video region from the bitstream (fig. 3).

	Regarding claim 17, the combination of Park, GADDE and GALPIN teaches the limitations of claim 16 as discussed above, In addition, GADDE further discloses that wherein a shifting operation is used for deriving clipping parameter values of the clipping parameter set (paragraph 0070, … avg_var=Clip_post((NUM_ENTRY-1), (Act.sub.b*ScaleFactor)&gt;&gt;shift)). 
	The motivation of combination is the same as in claim 16’s rejection.
	
.	Claims 6-8,  18 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140023136)  and in view of GADDE et al. (US 20190306502)  and further in view of GALPIN et al. (EP 3297282) and further in view of  Guo et al. (US 20180091812).

	Regarding claim 6, the combination of Park, GADDE and GALPIN teaches the limitations of claim 3 as discussed above. 
	It is noticed that the combination of Park, GADDE and GALPIN does not disclose explicitly different clipping parameter values are used for different bit-depth under a given value of the clipping index.
	Guo disclose of different clipping parameter values are used for different bit-depth under a given value of the clipping index (paragraph 0072-0076,  bit depth may be used to generate the thresholds for filter decisions (as in Equations 5-10 above), and the clipping range values for filter operations…=P'*(1&lt;&lt;(BD_Y-8)) (Eq.  19.) the threshold X and clipping value P for a specific bit depth could be further reduced as the bit depth gets larger… different filter sets may be selected for different bit depths…; in which, when bit depth becomes larger, it is a second bit depth and different clipping parameter values are used for different bit-depth under a given value of the clipping index). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology different clipping parameter values are used for different bit-depth under a given value of the clipping index as a modification to the method for the benefit of that they could vary as functions of bit depth in which hx and hp decrease as bit depth gets larger (Guo. paragraph 0075).


	It is noticed that the combination of Park, GADDE and GALPIN does not disclose explicitly of a first clipping parameter value corresponding to a first clipping index for a given bit-depth is derived based on a second clipping parameter value corresponding to the first clipping index for another bit-depth.
	Guo disclose of a first clipping parameter value corresponding to a first clipping index for a given bit-depth is derived based on a second clipping parameter value corresponding to the first clipping index for another bit-depth (paragraph 0072-0076,  bit depth may be used to generate the thresholds for filter decisions (as in Equations 5-10 above), and the clipping range values for filter operations…=P'*(1&lt;&lt;(BD_Y-8)) (Eq.  19.) the threshold X and clipping value P for a specific bit depth could be further reduced as the bit depth gets larger… different filter sets may be selected for different bit depths…; in which, when bit depth becomes larger, it is a second bit depth and a first clipping parameter value corresponding to a first clipping index for a given bit-depth is derived based on a second clipping parameter value corresponding to the first clipping index for another bit-depth. according to eq. (19)). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology a first clipping parameter value corresponding to a first clipping index for a given bit-depth is derived based on a second clipping parameter value corresponding to the first clipping index for another bit-depth as a modification to the method for the benefit of that they could vary as functions of bit depth in which hx and hp decrease as bit depth gets larger (Guo. paragraph 0075).


	The motivation of combination is the same as in claim 7’s rejection.

	Regarding claim 18, the combination of Park, GADDE and GALPIN teaches the limitations of claim 17 as discussed above. 
	It is noticed that the combination of Park, GADDE and GALPIN does not disclose explicitly different clipping parameter values are used for different bit-depth under a given value of the clipping index.
	Guo disclose of different clipping parameter values are used for different bit-depth under a given value of the clipping index (paragraph 0072-0076,  bit depth may be used to generate the thresholds for filter decisions (as in Equations 5-10 above), and the clipping range values for filter operations…=P'*(1&lt;&lt;(BD_Y-8)) (Eq.  19.) the threshold X and clipping value P for a specific bit depth could be further reduced as the bit depth gets larger… different filter sets may be selected for different bit depths…; in which, when bit depth becomes larger, it is a second bit depth and different clipping parameter values are used for different bit-depth under a given value of the clipping index). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology different clipping parameter values are used for different bit-depth under a given value of the clipping index as a modification to the .

10.	Claim 11,  is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20140023136)  and in view of GADDE et al. (US 20190306502) and further in view of GALPIN et al. (EP 3297282) and further in view of  Chen et al. (US 20120020413).

	Regarding claim 11, the combination of Park, GADDE and GALPIN teaches the limitations of claim 10 as discussed above.
	It is noticed that the combination of Park, GADDE and GALPIN does not disclose explicitly of the multiple sample differences in different directions are derived based on 1: N subsampling rate, wherein N is great than 1.
	Chen disclose of the multiple sample differences in different directions are derived based on 1: N subsampling rate, wherein N is great than 1 (paragraph 0070,  one view of the stereo content might be downsampled in either or both of the horizontal and/or vertical direction relative to the original content … When the aspect ratio is 2:1 or 1:2, the sub-sampling ratios in these two directions are different.  If the aspect ratio is 2:1 (or 1:2), different sub-sampling ratios are needed for the final rendering; which means multiple sample differences in different directions are derived based on 1: N subsampling rate, wherein N is great than 1). 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the multiple sample differences in different directions are derived based on 1: N subsampling rate, wherein N is great than 1 as a modification to the method for the benefit of that video content is packed in an 
.

11.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.


/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423